Name: Commission Regulation (EEC) No 3307/91 of 13 November 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds, with regard to CN codes ex 1102 and ex 1103
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 91 Official Journal of the European Communities No L 313/ 11 COMMISSION REGULATION (EEC) No 3307/91 of 13 November 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds, with regard to CN codes ex 1102 and ex 1103 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 1 6 thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 2273/91 (4), esta ­ blishes the nomenclature applicable to export refunds for agricultural products ; Whereas, in the interest of simplification and in the light of experience, the present product code 11021000600 should be divided into two, and, on the other hand, the products listed in codes 1103 11 10 100 and 1103 11 10 200 for durum wheat groats, meal and pellets, and 1103 11 90100 and 1103 11 90900 for common wheat and spelt groats, meal and pellets should be grouped in a single code ; whereas, therefore, Regulation (EEC) No 3846/87 should be adjusted accordingly ; Article 1 The description of CN codes ex 1102 and ex 1103 of the agricultural product nomenclature for export refunds given in sector 1 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by that listed in the Annex hereto. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 27. 12. 1990, p. 28. (3) OJ No L 366, 24. 12. 1987, p. 1 . O OJ No L 208, 30. 7. 1991 , p. 38 . No L 313/12 14. 11 . 91Official Journal of the European Communities ANNEX CN code Description Product code 'ex 1102 110210 00 ex 1103 1103 11 1103 11 10 1103 11 90 Cereal flours other than of wheat or meslin :  Rye flour :  of an ash content from 0 to 1 400 mg/100 g  of an ash content exceeding 1 400 to 2 000 mg/100 g  of an ash content exceeding 2 000 mg/100 g Cereal groats, meal and pellets :  groats and meal :   of wheat :    durum wheat :  of an ash content from 0 to 1 300 mg/100 g :  meal of which less than 10 % by weight, is capable of passing through a sieve of 0,160 mm mesh  others  of an ash content exceeding 1 300 mg/100 g    common wheat and spelt :  of ash content from 0 to 600 mg/100 g  of ash content exceeding 600 mg/100 g 1102 10 00 500 1102 10 00 700 1102 10 00 900 1103 11 10 200 1103 11 10 400 1103 11 10 900 1103 11 90 200 1103 11 90 800'